DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/18/2018. It is noted, however, that applicant has not filed a certified copy of the 2018-196993 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/10/2019 and 8/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STATOR HAVING INSULATED CONDUCTORS WITH RESPECTIVE POUROUS AND NON-POUROUS FILMS.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masugi et al. (US 2016/0190891) in view of Saito et al. (JP 2012-228093; IDS; English Machine Translation Provided).
In claim 1, Masugi teaches (Fig. 1-5) a stator (10) comprising: an annular stator core (12); and a coil (14) constituted by a plurality of electric wires (30) and having a coil end (32) protruding in an axial direction of the stator core (12; [0038]; illustrated in Fig. 2 and 6), wherein the electric wire (30) comprises: a conductor (44); and an insulating film (46, 54; [0037]) that is configured to cover the conductor (44) and that includes a powder resin (54; [0049]), and an insulation coating (46) formed 
Masugi does not explicitly teach the powder resin being porous having porous therein, and the insulation coating being a non-porous film with no porous formed therein.
However, Saito teaches a stator (Fig. 1-4) having a thermoplastic resin (1c; [0025-0028]) having porous therein (B; Fig. 2), and a thermosetting resin (1b) which has no porous (illustrated in Fig. 2; [0032]] formed therein.
Therefore in view of Saito, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Masugi to have the powder resin being porous having porous therein, and the insulation coating being a non-porous film with no porous formed therein, in order to provide a winding structure having excellent interphase insulation for spacing the conductors, without the use of insulation paper (Saito; [0005-0008]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 2, Masugi as modified teaches the stator of claim 1; furthermore Masugi teaches a second coil end (32), which protrudes toward a second side in the axial direction as a bent section (illustrated in Fig. 1-2 and 6) which is formed by bending the electric wire (30) is disposed, is formed on the second side in the axial direction with respect to the stator core (10), and the insulation coating (46) provided on the second coil end (32, since it is formed on the entire conductor; [0037]).
Masugi does not teach the non-porous film provided on the second coil end.
However, Saito already teaches the thermosetting resin (1b) which has no porous (illustrated in Fig. 2; [0032]] formed therein.

In claim 3, Masugi as modified teaches the stator of claim 1; furthermore Masugi does not teach wherein the porous is formed in a pyrolytic resin.
However, Saito further teaches wherein the porous (B) is formed in a pyrolytic resin (since said resin is melted; [0028]).
Therefore, further in view of Saito, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Masugi as modified to have the porous formed in a pyrolytic resin, so as to provide a winding structure having excellent interphase insulation for spacing the conductors, without the use of insulation paper (Saito; [0005-0008]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 4, Masugi as modified teaches the stator of claim 2; furthermore Masugi does not teach wherein the porous is formed in a pyrolytic resin.
However, Saito further teaches wherein the porous (B) is formed in a pyrolytic resin (since said resin is melted; [0028]).
Therefore, further in view of Saito, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Masugi as modified to 
In claim 5, Masugi as modified teaches the stator of claim 1; furthermore Masugi teaches wherein, among the stator core (10), the powder resin (54) is provided in a region on the first side (axial side having 38, as shown in Fig. 1-2 and 6) in the axial direction with respect to a central section of the coil (14).
Masugi does not teach the powder resin being the porous film.
However, Saito already teaches a thermoplastic resin (1c; [0025-0028]) having porous therein (B; Fig. 2).
Therefore, further in view of Saito, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Masugi as modified to have the powder resin being the porous film, so as to provide a winding structure having excellent interphase insulation for spacing the conductors, without the use of insulation paper (Saito; [0005-0008]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 6, Masugi as modified teaches the stator of claim 2; furthermore Masugi teaches wherein, among the stator core (10), the powder resin (54) is provided in a region on the first side (axial side having 38, as shown in Fig. 1-2 and 6) in the axial direction with respect to a central section of the coil (14).
Masugi does not teach the powder resin being the porous film.

Therefore, further in view of Saito, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Masugi as modified to have the powder resin being the porous film, so as to provide a winding structure having excellent interphase insulation for spacing the conductors, without the use of insulation paper (Saito; [0005-0008]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 7, Masugi as modified teaches the stator of claim 3; furthermore Masugi teaches wherein, among the stator core (10), the powder resin (54) is provided in a region on the first side (axial side having 38, as shown in Fig. 1-2 and 6) in the axial direction with respect to a central section of the coil (14).
Masugi does not teach the powder resin being the porous film.
However, Saito already teaches a thermoplastic resin (1c; [0025-0028]) having porous therein (B; Fig. 2).
Therefore, further in view of Saito, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Masugi as modified to have the powder resin being the porous film, so as to provide a winding structure having excellent interphase insulation for spacing the conductors, without the use of insulation paper (Saito; [0005-0008]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Masugi does not teach the powder resin being the porous film.
However, Saito already teaches a thermoplastic resin (1c; [0025-0028]) having porous therein (B; Fig. 2).
Therefore, further in view of Saito, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Masugi as modified to have the powder resin being the porous film, so as to provide a winding structure having excellent interphase insulation for spacing the conductors, without the use of insulation paper (Saito; [0005-0008]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elton et al. (US 4622116) teaches an electrical conductor having exposed ends covered in porous mica tape.
Kaneko et al. (US 2020/0126694) teaches an electric wire including a conductor having an insulating film having a porous and non-porous layer.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832